     Case 19-50680         Doc 101    Filed 08/21/20   Entered 08/21/20 08:57:24          Page 1 of 2

                         United States Bankruptcy Court
                                   District of Connecticut
                                                                                      Filed and Entered
                                                                                          On Docket
                                                                                      August 21, 2020


In re:
         Daniel Thomas Guilfoile                                                 Case Number: 19−50680
         Debtor*                                                                 Chapter: 13




                                     NOTICE OF CONTINUED HEARING


PLEASE TAKE NOTICE that a hearing will be held remotely using the ZoomGov platform pursuant to the Court's
General Order #4 Regarding Court Operations under the Exigent Circumstances Created by COVID−19, and is
scheduled in the above captioned case to be held on October 15, 2020 at 11:00 AM to consider and act upon the
following matter(s):


              Motion to Dismiss Case For Failure to Make Plan Payments Filed by Roberta
              Napolitano on behalf of Roberta Napolitano, Trustee. (Re: Doc #42)

              Fourth Amended Chapter 13 Plan Before Confirmation Filed by Daniel Thomas
              Guilfoile Debtor. (Re: Doc #89)



OBJECTION(S) DUE: October 8, 2020 before 4:00 p.m. Untimely objections may not be considered.

TO THE FILING PARTY: If you or your attorney fail to participate in the above scheduled hearing, the court may
enter an order denying the matter(s) identified above.




See below for ZoomGov Connection Instructions to participate via video and/or telephonically.
     Case 19-50680           Doc 101     Filed 08/21/20      Entered 08/21/20 08:57:24              Page 2 of 2

                                 Important Policy Notice to the Bar, Public, and Media



Persons granted remote access to hearings and other proceedings held before the Court via ZoomGov,
CourtSolutions, CourtCall, or any other remote communication platform, are reminded that pursuant to policy of the
Judicial Conference of the United States and D. Conn. Bankr. L. R. 5073−1, it is absolutely prohibited to record,
photograph, rebroadcast or retransmit such proceedings (including streaming, screen−shots or any other audio or
video reproduction).

A violation of these prohibitions is subject to sanctions, including but not limited to restricted access to future
hearings, removal of court issued media credentials, or any other sanctions deemed necessary by the Court.



                   ZOOMGOV REMOTE HEARING INFORMATION FOR PARTICIPANTS :

If you are the debtor, CM/ECF Filer, or CM/ECF User and will be participating in the above scheduled hearing, at
least THREE business days before the scheduled hearing, you must contact the Clerk's Office for instructions to
connect to the ZoomGov remote hearing by sending an email to the following court email address:
CalendarConnect__BPT@ctb.uscourts.gov. If you do not have an email address, you may call the Clerk's Office at
(203)579−5808 for the instructions.

PUBLIC ACCESS TO REMOTE HEARING−LISTEN ONLY: If you are not a Remote Hearing Participant
but would like to listen to the hearing, please use the court hearing conference line at 1−877−336−1274 and input the
Access Code: 1077800 when prompted.



For further instruction and best practices for appearing remotely utilizing ZoomGov, please find the ZoomGov Guide
for Participants on our website at www.ctb.uscourts.gov.

Dated: August 21, 2020
                                                                                        For the Court


                                                                                        Pietro Cicolini
                                                                                        Clerk of Court

United States Bankruptcy Court                                                    Tel. (203) 579−5808
District of Connecticut                                                           VCIS* (866) 222−8029
915 Lafayette Boulevard                                                           * Voice Case Information System
Bridgeport, CT 06604                                                              http://www.ctb.uscourts.gov
                                                                                  Form 112 − pe
